Per. Curiam,
The parties, husband and wife, by ante-nuptial contract released all claim on each other’s estate except “ only as to any testamentary provision that may be hereafter made by one in favor of the other.” Both were elderly people, and appellant had been married before. It was found by the court below that the agreement was in fact fairly and openly made, and though the husband’s. exact means were not stated appellant knew “ he was in comfortable circumstances.” She had no estate of her own, and from a pecuniary point of view the marriage was altogether favorable to her. Under the circumstances no presumption of fraud or concealment ever arose.
Even looking at the agreement in its most extreme aspect in appellant’s favor as an agreement for such a share of his estate as in good faith he should provide for her, the obligation was fully met. At the time of marriage he was worth about $193,000, and he left his widow more than half of that amount. His estate turned out to be somewhat larger than he himself appears to have estimated, so that in fact there was an intestacy as to part of it. But this subsequent result af*327fords no reason for disregarding an agreement which on the facts as they existed at the time of making was carried out by the husband, not only justly but generously.
Decree affirmed with costs.